Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A computer-implemented method for reducing a feasible region of solutions of a relative permeability and capillary pressure estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media; and generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index”.
Regarding Claim 8, the claim recites “A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: receiving downhole logging data for a porous media; estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media; and generating a relative permeability and capillary pressure curve with a reduced feasible region of solutions based upon, at least in part, the pore size distribution index”.
Regarding Claim 15, the claim recites “A computing system including a processor and memory configured to perform operations comprising: receiving downhole logging data for a porous media; estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media; and generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 	
In claim 1, the steps of “estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media”; and “generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0003], [0005], and [0007]). 
In claim 8, the steps of “estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media”; and “generating a relative permeability and capillary pressure curve with a reduced feasible region of solutions based upon, at least in part, the pore size distribution index” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0003], [0005], and [0007]). 
In claim 15, the steps of “estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media”; and “generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0003], [0005], and [0007]). 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: reducing a feasible region of solutions of a relative permeability and capillary pressure curve; and receiving, on a computing device, downhole logging data for a porous media.
The preamble in Claim 1, “A computer-implemented method” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception 
In Claim 8: receiving downhole logging data for a porous media.
The preamble in Claim 8, “A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer, a generic computer storage medium, and a generic processor are 
In Claim 15: receiving downhole logging data for a porous media.
The preamble in Claim 15, “A computing system including a processor and memory configured to perform operations” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer, a generic processor, and a generic memory are generally recited and therefore, not qualified as particular machines. The additional element “receiving downhole logging data for a porous media” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, receiving downhole logging data for a porous media on a computing device is disclosed by “Georgi US 20060287201”, [0007], [0009], [0011], [0029], [0031]; and “Ramakrishnan US 5497321”, Col. 1, Lines 13-16; Col. 3, Lines 57-63 to Col. 4, Lines 2-11; and Col. 4, Lines 42-44.
For example, reducing a feasible region of solutions of a relative permeability and capillary pressure curve is disclosed by “Kerzner US 4541275”, Col. 7, Lines 51-57; Col. 14, Line 1; and “Roy US 20140107928”, [0047], [0046], [0042], [0046], and Abstract.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, 
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 8-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Georgi US 20060287201” in view of “Ramakrishnan US 5497321”, in further view of “Kerzner US 4541275”. 
	As to claim 1, Georgi teaches “A computer-implemented method (Figure 1, #28; [0035]), a relative permeability (“FIG. 13 shows plots of relative permeabilities”, [0029]; [0011]) and capillary pressure curve (Figure 11, [0027]; Figure 12, [0028]) [0033]) for a porous media ([0038] teaches “determining … neutron porosity and certain rock characteristics … determining the porosity and other petrophysical characteristics of the formation”; [0009]); estimating a pore size distribution based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media ([0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution. The pore size distribution can then be used in the pore scale model to determine other parameters that are harder to measure”; [0038] teaches “nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0009], i.e., Georgi discloses porous media such as porous rocks); and generating a relative permeability and capillary pressure curve, at least in part, the pore size distribution ([0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0062]).”
	Georgi does not explicitly teach “a pore size distribution index“.
	Ramakrishnan teaches “a pore size distribution index (Col. 7, Line 36 teaches “the pore size distribution index”; Col. 8, Lines 62-63).”
It would have been obvious to one of ordinary skill in the art before the

	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing a feasible region of solutions of a relative permeability and capillary pressure curve; and curve with a feasible region of solutions “.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves); and curve with a feasible region of solutions (Col. 7, Lines 51-52 teaches “first the selection of all possible and feasible points on curves 23A and 25A”).“
It would have been obvious to one of ordinary skill in the art before the


As to claim 2, the combination of Georgi, Ramakrishnan and Kerzner teaches the 
claimed limitations as discussed in Claim 1.
Georgi teaches “estimating the pore size distribution and porous media ([0062] 
teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”; [0009] teaches “the NMR response of porous rocks was simulated”; “porous medium”, [0056]; i.e., Georgi discloses porous media such as porous rocks); saturated porous media ([0011] teaches “formation … fluid saturation”; [0058] teaches “a wide range of water saturation”).”
	The combination of Georgi and Kerzner does not explicitly teach “pore size distribution index on one or more of a fully-saturated and partially-saturated porous media“.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63) on one or more of a fully-saturated (Col. 4, Lines 63-64 teaches “the rock pore spaces fully saturated”) and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Kerzner in view of Ramakrishnan, estimating a pore size distribution and porous media index will include a pore size distribution index on one or more of a fully-saturated and partially-saturated porous media so that fractional flow characteristics of formations surrounding a borehole can be accurately determined (Ramakrishnan, Col. 2, Lines 20-21) and production performance of formations can be efficiently predicted (Ramakrishnan, Col. 2, Lines 7-8).

As to claim 3, the combination of Georgi, Ramakrishnan and Kerzner teaches the 
claimed limitations as discussed in Claim 1.
	Georgi teaches “estimating the pore size distribution includes integrating the NMR data, dielectric measurements, and resistivity measurements ([0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”; [0038] teaches “resistivity sensors for determining the formation resistivity and dielectric constant”) to estimate residual saturation for normalization in oil/brine saturated porous media ([0071] teaches “residual oil saturation”; [0034] teaches “normalize the signals”; “The brine”, [0069]; [0011] teaches “formation … fluid saturation”; “a wide range of water saturation”, [0058]; [0009] teaches “the NMR response of porous rocks was simulated”; “porous medium”, [0056]; i.e., Georgi discloses porous media such as porous rocks).”
	The combination of Georgi and Kerzner does not explicitly teach “pore size distribution index, and partially saturated porous media “.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63), and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan also discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Kerzner in view of Ramakrishnan, estimating a pore size distribution and porous media index will include a pore size distribution index, and partially-saturated porous media so that fractional flow characteristics of formations surrounding a borehole can be accurately determined (Ramakrishnan, Col. 2, Lines 20-21) and production performance of formations can be efficiently predicted (Ramakrishnan, Col. 2, Lines 7-8).

	As to claim 8, Georgi teaches “A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon [0074]) comprising: receiving downhole logging data ([0033]) for a porous media ([0038] teaches “nuclear sensors for determining the formation density, neutron porosity and certain rock characteristics, nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0009]); estimating a pore size distribution based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media ([0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution. The pore size distribution can then be used in the pore scale model to determine other parameters that are harder to measure”; [0038] teaches “nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0009], i.e., Georgi discloses porous media such as porous rocks); and generating a relative permeability and capillary pressure curve, and the pore size distribution ([0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0027]; [0062]).”
	Georgi does not explicitly teach “a pore size distribution index“.
	Ramakrishnan teaches “a pore size distribution index (Col. 7, Line 36 teaches “the pore size distribution index”; Col. 8, Lines 62-63).”

effective filing date of the claimed invention to modify Georgi in view of Ramakrishnan, generating a relative permeability and capillary pressure curve will be based in part upon a pore size distribution index so that fractional flow characteristics of formations surrounding a borehole can be accurately determined (Ramakrishnan, Col. 2, Lines 20-21) and production performance of formations can be efficiently predicted (Ramakrishnan, Col. 2, Lines 7-8).
	The combination of Georgi and Ramakrishnan does not explicitly teach “a reduced feasible region of solutions“.
Kerzner teaches “a reduced feasible region of solutions (Col. 7, Lines 51-57 
teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary pressure curve so that measurement data can be optimally correlated (Kerzner, Col. 2, Lines 30-31).

As to claim 9, the combination of Georgi, Ramakrishnan and Kerzner teaches the 
claimed limitations as discussed in Claim 8.
Georgi teaches “estimating the pore size distribution and porous media ([0062] 
teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”; [0009] teaches “the NMR response of porous rocks was simulated”; “porous medium”, [0056]; i.e., Georgi discloses porous media such as porous rocks); saturated porous media ([0011] teaches “formation … fluid saturation”; [0058] teaches “a wide range of water saturation”).”
	The combination of Georgi and Kerzner does not explicitly teach “pore size distribution index on one or more of a fully-saturated and partially-saturated porous media“.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63) on one or more of a fully-saturated (Col. 4, Lines 63-64 teaches “the rock pore spaces fully saturated”) and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan also discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the


As to claim 10, the combination of Georgi, Ramakrishnan and Kerzner teaches the 
claimed limitations as discussed in Claim 8.
	Georgi teaches “estimating the pore size distribution includes integrating the NMR data, dielectric measurements, and resistivity measurements ([0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”; [0038] teaches “resistivity sensors for determining the formation resistivity and dielectric constant”) to estimate residual saturation for normalization in oil/brine saturated porous media ([0071] teaches “residual oil saturation”; [0034] teaches “normalize the signals”; “The brine”, [0069]; [0011] teaches “formation … fluid saturation”; “a wide range of water saturation”, [0058]; [0009] teaches “the NMR response of porous rocks was simulated”; “porous medium”, [0056]; i.e., Georgi discloses porous media such as porous rocks).”

Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63), and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan also discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Kerzner in view of Ramakrishnan, estimating a pore size distribution and porous media index will include a pore size distribution index, and partially-saturated porous media so that fractional flow characteristics of formations surrounding a borehole can be accurately determined (Ramakrishnan, Col. 2, Lines 20-21) and production performance of formations can be efficiently predicted (Ramakrishnan, Col. 2, Lines 7-8).

	As to claim 15, Georgi teaches “A computing system including a processor and memory configured to perform operations ([0074]) comprising: receiving downhole logging data ([0033]) for a porous media ([0038] teaches “nuclear sensors for determining the formation density, neutron porosity and certain rock characteristics, nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0009]; “porous medium”, [0056]); estimating a pore size distribution based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media ([0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution. The pore size distribution can then be used in the pore scale model to determine other parameters that are harder to measure”; [0038] teaches “nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0009], i.e., Georgi discloses porous media such as porous rocks); and generating a relative permeability and capillary pressure curve, at least in part, the pore size distribution ([0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0027]; [0062]).”
	Georgi does not explicitly teach “a pore size distribution index“.
	Ramakrishnan teaches “a pore size distribution index (Col. 7, Line 36 teaches “the pore size distribution index”; Col. 8, Lines 62-63).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi in view of Ramakrishnan, generating a relative permeability and capillary pressure curve will be based in part upon a pore size distribution index so that fractional flow characteristics of formations 
	The combination of Georgi and Ramakrishnan does not explicitly teach “generating a relative permeability and capillary pressure curve with a feasible region of solutions“.
Kerzner teaches “generating a relative permeability and capillary pressure curve 
with a feasible region of solutions (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary pressure curve so that measurement data can be optimally correlated (Kerzner, Col. 2, Lines 30-31).

As to claim 16, the combination of Georgi, Ramakrishnan and Kerzner teaches the 

Georgi teaches “estimating the pore size distribution and porous media ([0062] 
teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”; [0009] teaches “the NMR response of porous rocks was simulated”; “porous medium”, [0056]; i.e., Georgi discloses porous media such as porous rocks); saturated porous media ([0011] teaches “formation … fluid saturation”; [0058] teaches “a wide range of water saturation”).”
	The combination of Georgi and Kerzner does not explicitly teach “pore size distribution index on one or more of a fully-saturated and partially-saturated porous media“.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63) on one or more of a fully-saturated (Col. 4, Lines 63-64 teaches “the rock pore spaces fully saturated”) and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan also discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Kerzner in view of Ramakrishnan, estimating a pore size distribution and porous media index will include a pore size distribution index on one or more of a fully-saturated and partially-saturated .

	Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Georgi US 20060287201” in view of “Ramakrishnan US 5497321” and “Kerzner US 4541275”, in further view of “Wu US 20120065888”.
As to claim 4, the combination of Georgi, Ramakrishnan and Kerzner teaches the 
claimed limitations as discussed in Claim 1.
	Georgi teaches “generating the relative permeability and capillary pressure includes defining one or more of an upper bound on an oil relative permeability of the relative permeability (Figure 13; “End point”, [0071]; i.e., upper endpoint, as illustrated in figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil …)”) and capillary pressure and a lower bound on a water relative permeability of the relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”) and capillary pressure curve based upon, at least in part, a modified Brooks-Corey model ([0070] teaches “Other models
such as … the Corey-Brooks model may also be used”; i.e., the Corey-Brooks model is interpreted as modified).”
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “capillary pressure curve includes an upper bound and a lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound ([0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050] teaches “A single pore system can be represented by one Thomeer Hyperbola and is characterized by three parameters: Pd , B∞, and G, each of which has measurable errors … The Thomeer parameters are intuitive: The maximum size of pore-throats characterized by the entry pressure, the sorting parameter of the pore-throats characterizes the shape of the hyperbola … capillary pressure curves and their error bounds”; Figures 4, 6, 8, 10 ; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Ramakrishnan in view of Wu, generating a relative permeability and capillary pressure curve that includes an upper bound a lower bound on an oil relative permeability so that potential recoverable reserves in a reservoir can be accurately estimated (Wu, [0051]). 


the claimed limitations as discussed in Claim 4.
	Georgi teaches “the relative permeability and capillary pressure based upon, at least in part, one or more of the upper bound on an oil relative permeability (Figure 13; “End point”, [0071]; i.e., upper endpoint, as illustrated in figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil …)”) and the lower bound on a water relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”).”
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the

	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “capillary pressure curve includes the upper bound and the lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound ([0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050] teaches “A single pore system can be represented by one Thomeer Hyperbola and is characterized by three parameters: Pd , B∞, and G, each of which has measurable errors … The Thomeer parameters are intuitive: The maximum size of pore-throats characterized by the entry pressure, the sorting parameter of the pore-throats characterizes the shape of the hyperbola … capillary pressure curves and their error bounds”; Figures 4, 6, 8, 10 ; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Ramakrishnan in view of Wu, reducing a feasible region of solutions of a relative permeability and capillary pressure curve that includes an upper bound a lower bound 

As to claim 11, the combination of Georgi, Ramakrishnan and Kerzner teaches the 
claimed limitations as discussed in Claim 8.
	Georgi teaches “generating the relative permeability and capillary pressure includes defining one or more of an upper bound on an oil relative permeability of the relative permeability (Figure 13; “End point”, [0071]; i.e., upper endpoint, as illustrated in figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil …)”) and capillary pressure and a lower bound on a water relative permeability of the relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”) and capillary pressure curve based upon, at least in part, a modified Brooks-Corey model ([0070] teaches “Other models
such as … the Corey-Brooks model may also be used”; i.e., the Corey-Brooks model is interpreted as modified).”
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “capillary pressure curve includes an upper bound and a lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound ([0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050] teaches “A single pore system can be represented by one Thomeer Hyperbola and is characterized by three parameters: Pd , B∞, and G, each of which has measurable errors … The Thomeer parameters are intuitive: The maximum size of pore-throats characterized by the entry pressure, the sorting parameter of the pore-throats characterizes the shape of the hyperbola … capillary pressure curves and their error bounds”; Figures 4, 6, 8, 10 ; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Ramakrishnan in view of Wu, generating a relative permeability and capillary pressure curve that includes an upper bound a lower bound on an oil relative permeability so that potential recoverable reserves in a reservoir can be accurately estimated (Wu, [0051]). 

As to claim 12, the combination of Georgi, Ramakrishnan, Kerzner and Wu 
teaches the claimed limitations as discussed in Claim 11.
	Georgi teaches “the relative permeability and capillary pressure based upon, at least in part, one or more of the upper bound on an oil relative permeability (Figure 13; “End point”, [0071]; i.e., upper endpoint, as illustrated in figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil …)”) and the lower bound on a water relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”).”
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary pressure curve so that measurement data can be optimally correlated (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “capillary pressure curve includes the upper bound and the lower bound”.
[0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050] teaches “A single pore system can be represented by one Thomeer Hyperbola and is characterized by three parameters: Pd , B∞, and G, each of which has measurable errors … The Thomeer parameters are intuitive: The maximum size of pore-throats characterized by the entry pressure, the sorting parameter of the pore-throats characterizes the shape of the hyperbola … capillary pressure curves and their error bounds”; Figures 4, 6, 8, 10 ; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Ramakrishnan in view of Wu, reducing a feasible region of solutions of a relative permeability and capillary pressure curve that includes an upper bound a lower bound on an oil relative permeability so that potential recoverable reserves in a reservoir can be accurately estimated (Wu, [0051]).

As to claim 17, the combination of Georgi, Ramakrishnan and Kerzner teaches the 
claimed limitations as discussed in Claim 15.
Figure 13; “End point”, [0071]; i.e., upper endpoint, as illustrated in figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil …)”) and capillary pressure and a lower bound on a water relative permeability of the relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”) and capillary pressure curve based upon, at least in part, a modified Brooks-Corey model ([0070] teaches “Other models
such as … the Corey-Brooks model may also be used”; i.e., the Corey-Brooks model is interpreted as modified).”
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “capillary pressure curve includes an upper bound and a lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound ([0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050] teaches “A single pore system can be represented by one Thomeer Hyperbola and is characterized by three parameters: Pd , B∞, and G, each of which has measurable errors … The Thomeer parameters are intuitive: The maximum size of pore-throats characterized by the entry pressure, the sorting parameter of the pore-throats characterizes the shape of the hyperbola … capillary pressure curves and their error bounds”; Figures 4, 6, 8, 10 ; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Ramakrishnan in view of Wu, generating a relative permeability and capillary pressure curve that includes an upper bound a lower bound on an oil relative permeability so that potential recoverable reserves in a reservoir can be accurately estimated (Wu, [0051]). 

As to claim 18, the combination of Georgi, Ramakrishnan, Kerzner and Wu 
teaches the claimed limitations as discussed in Claim 17.
	Georgi teaches “the relative permeability and capillary pressure based upon, at least in part, one or more of the upper bound on an oil relative permeability (Figure 13; “End point”, [0071]; i.e., upper endpoint, as illustrated in figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil …)”) and the lower bound on a water relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”).”

Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary pressure curve so that measurement data can be optimally correlated (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “capillary pressure curve includes the upper bound and the lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound ([0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050] teaches “A single pore system can be represented by one Thomeer Hyperbola and is characterized by three parameters: Pd , B∞, and G, each of which has measurable errors … The Thomeer parameters are intuitive: The maximum size of pore-throats characterized by the entry pressure, the sorting parameter of the pore-throats characterizes the shape of the hyperbola … capillary pressure curves and their error bounds”; Figures 4, 6, 8, 10 ; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Ramakrishnan in view of Wu, reducing a feasible region of solutions of a relative permeability and capillary pressure curve that includes an upper bound a lower bound on an oil relative permeability so that potential recoverable reserves in a reservoir can be accurately estimated (Wu, [0051]).

	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Georgi US 20060287201” in view of “Ramakrishnan US 5497321” and “Kerzner US 4541275”, in further view of “DiCarlo US 20170059467” and “Ayan US 20090255669”.
As to claim 6, the combination of Georgi, Ramakrishnan, and Kerzner teaches 
the claimed limitations as discussed in Claim 1.
[0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0062]) includes: integrating log NMR data to estimate wettability ([0054] teaches “log-measured … NMR”; [0059] teaches “NMR … account for … wettabilities”); estimating one or more Corey for a curvature of one or more of an oil relative permeability curve ([0071] teaches “relative permeability … oil”; Figure 13, “Relative Permeability End Point”; i.e., the relative permeability end point is for oil) and a water relative permeability curve ([0071] teaches “relative permeability of water”) based upon, at least in part, the wettability estimate ([0059] teaches “NMR … account for … wettabilities”; Corey (“Corey may be used”, [0070]).”
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve, and Corey exponents”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves); and curve with a feasible region of solutions (Col. 7, Lines 51-52 teaches “first the selection of all possible and feasible points on curves 23A and 25A”).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary pressure curve that is with a feasible region of solutions so that measurement data can be optimally correlated (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “Corey exponents”.
	DiCarlo teaches “Corey exponents ([0155] teaches “Corey model fits the oil relative permeability data”; “oil exponent”, [0154]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of DiCarlo, estimating one or more Corey exponents for a curvature of one or more of an oil relative permeability curve and a water relative permeability curve so that relative permeabilities over a wide range of saturations can be obtained quickly and accurately without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).

Ayan teaches “integrating log NMR data with flow-line NMR ([0043] teaches 
“Integrated into the flowline of … measuring devices … NMR”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner, and DiCarlo in view of Ayan, integrating log NMR data with flow-line NMR to estimate wettability for the purpose of measuring composition-related parameters of the sampled or eject flow inside the tool (Ayan, [0043]). 

As to claim 13, the combination of Georgi, Ramakrishnan, and Kerzner teaches 
the claimed limitations as discussed in Claim 8.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0062]) includes: integrating log NMR data to estimate wettability ([0054] teaches “log-measured … NMR”; [0059] teaches “NMR … account for … wettabilities”); estimating one or more Corey for a curvature of one or more of an oil relative permeability curve ([0071] teaches “relative permeability … oil”; Figure 13, “Relative Permeability End Point”; i.e., the relative permeability end point is for oil) and a water relative permeability curve ([0071] teaches “relative permeability of water”) based upon, at least in part, the wettability estimate ([0054] teaches “log-measured … NMR”; Corey ([0059] teaches “NMR … account for … wettabilities”; Corey (“Corey may be used”, [0070]).”
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve, and Corey exponents”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves); and curve with a feasible region of solutions (Col. 7, Lines 51-52 teaches “first the selection of all possible and feasible points on curves 23A and 25A”).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary 
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “Corey exponents”.
	DiCarlo teaches “Corey exponents ([0155] teaches “Corey model fits the oil relative permeability data”; “oil exponent”, [0154]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of DiCarlo, estimating one or more Corey exponents for a curvature of one or more of an oil relative permeability curve and a water relative permeability curve so that relative permeabilities over a wide range of saturations can be obtained quickly and accurately without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).
	The combination of Georgi, Ramakrishnan, Kerzner and DiCarlo does not explicitly teach “integrating log NMR data with flow-line NMR”.
Ayan teaches “integrating log NMR data with flow-line NMR ([0043] teaches 
“Integrated into the flowline of … measuring devices … NMR”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner, and DiCarlo in view of Ayan, integrating log NMR data with flow-line NMR to estimate 
As to claim 19, the combination of Georgi, Ramakrishnan, and Kerzner teaches 
the claimed limitations as discussed in Claim 15.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0062]) includes: integrating log NMR data to estimate wettability ([0054] teaches “log-measured … NMR”; [0059] teaches “NMR … account for … wettabilities”); estimating one or more Corey for a curvature of one or more of an oil relative permeability curve ([0071] teaches “relative permeability … oil”; Figure 13, “Relative Permeability End Point”; i.e., the relative permeability end point is for oil) and a water relative permeability curve ([0071] teaches “relative permeability of water”) based upon, at least in part, the wettability estimate ([0059] teaches “NMR … account for … wettabilities”; Corey (“Corey may be used”, [0070]).”
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve, and Corey exponents”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves); and curve with a feasible region of solutions (Col. 7, Lines 51-52 teaches “first the selection of all possible and feasible points on curves 23A and 25A”).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary pressure curve that is with a feasible region of solutions so that measurement data can be optimally correlated (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “Corey exponents”.
	DiCarlo teaches “Corey exponents ([0155] teaches “Corey model fits the oil relative permeability data”; “oil exponent”, [0154]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of DiCarlo, estimating one or more Corey exponents for a curvature of 
	The combination of Georgi, Ramakrishnan, Kerzner and DiCarlo does not explicitly teach “integrating log NMR data with flow-line NMR”.
Ayan teaches “integrating log NMR data with flow-line NMR ([0043] teaches 
“Integrated into the flowline of … measuring devices … NMR”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner, and DiCarlo in view of Ayan, integrating log NMR data with flow-line NMR to estimate wettability for the purpose of measuring composition-related parameters of the sampled or eject flow inside the tool (Ayan, [0043]). 

	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Georgi US 20060287201” in view of “Ramakrishnan US 5497321” and “Kerzner US 4541275”, in further view of “DiCarlo US 20170059467”.
As to claim 7, the combination of Georgi, Ramakrishnan, and Kerzner teaches 
the claimed limitations as discussed in Claim 1.
[0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0062]) includes: estimating relative permeability from one or more of NMR ([0061] teaches “NMR … the formation permeability … is calculated”) and mercury porosimetry core data (“porosity … core data”, [0053]; [0069] teaches “brine
permeability may be estimated for a particular pore scale model … mercury”); and the relative permeability (“FIG. 13 shows plots of relative permeabilities”, [0029]; [0011]) and capillary pressure curve (Figure 11, [0027]; Figure 12, [0028]).”
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing a feasible region of solutions of a relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the

	The combination of Georgi, Ramakrishnan, and Kerzner does not explicitly teach “the relative permeability hysteresis”.
	DiCarlo teaches “the relative permeability hysteresis ([0153] teaches “models for predicting relative permeability and its hysteresis effects”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of DiCarlo, reducing a feasible region of solutions of a relative permeability and capillary pressure curve based on the relative permeability hysteresis so that relative permeabilities over a wide range of saturations can be obtained quickly and accurately without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).

As to claim 14, the combination of Georgi, Ramakrishnan, and Kerzner teaches 
the claimed limitations as discussed in Claim 8.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0062]) includes: estimating relative permeability from one or more of NMR ([0061] teaches “NMR … the formation permeability … is calculated”) and mercury porosimetry core data (“porosity … core data”, [0053]; [0069] teaches “brine
permeability may be estimated for a particular pore scale model … mercury”); and the relative permeability (“FIG. 13 shows plots of relative permeabilities”, [0029]; [0011]) and capillary pressure curve (Figure 11, [0027]; Figure 12, [0028]).”
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing a feasible region of solutions of a relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary 
	The combination of Georgi, Ramakrishnan, and Kerzner does not explicitly teach “the relative permeability hysteresis”.
	DiCarlo teaches “the relative permeability hysteresis ([0153] teaches “models for predicting relative permeability and its hysteresis effects”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of DiCarlo, reducing a feasible region of solutions of a relative permeability and capillary pressure curve based on the relative permeability hysteresis so that relative permeabilities over a wide range of saturations can be obtained quickly and accurately without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).

As to claim 20, the combination of Georgi, Ramakrishnan, and Kerzner teaches 
the claimed limitations as discussed in Claim 15.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0062]) includes: estimating relative permeability from one or more of NMR ([0061] teaches “NMR … the formation permeability … is calculated”) and mercury porosimetry core data (“porosity … core data”, [0053]; [0069] teaches “brine
permeability may be estimated for a particular pore scale model … mercury”); and the relative permeability (“FIG. 13 shows plots of relative permeabilities”, [0029]; [0011]) and capillary pressure curve (Figure 11, [0027]; Figure 12, [0028]).”
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing a feasible region of solutions of a relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner, reducing a feasible region of solutions of a relative permeability and capillary pressure curve so that measurement data can be optimally correlated (Kerzner, Col. 2, Lines 30-31).

	DiCarlo teaches “the relative permeability hysteresis ([0153] teaches “models for predicting relative permeability and its hysteresis effects”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of DiCarlo, reducing a feasible region of solutions of a relative permeability and capillary pressure curve based on the relative permeability hysteresis so that relative permeabilities over a wide range of saturations can be obtained quickly and accurately without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Al-Shawaf US 20140136112” teaches “Multiphase flow behavior in gas condensate reservoirs is analyzed, and in particular estimating gas condensate well
deliverability. Inflow performance relationship (IPR) measures for gas condensate wells are analytically generated and made available. The inflow performance relationship measures of gas condensate wells incorporate the effect of condensate banking as 
Constant Composition Expansion (CCE) experiment data”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863